        Case 3:15-cv-00675-JBA Document 1176 Filed 05/31/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUITY TRUST; DIYA HOLDINGS LLC;                )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

   PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
 MOTION TO STRIKE HARRIS, ST. LAURENT & CHAUDHRY LLP’S MOTION TO
  WITHDRAW FROM REPRESENTATION OF RELIEF DEFENDANTS, AND FOR
PAYMENT OF OUTSTANDING ATTORNEYS’ FEES, AND, IN THE ALTERNATIVE,
  FOR RELIEF FROM THE STAY OF LITIGATION AS TO RELIEF DEFENDANTS
 [DOC. # 1152] AND HARRIS, ST. LAURENT & CHAUDHRY LLP’S RESPONSE TO
THE FIRST INTERIM APPLICATION FOR PROFESSIONAL FEES AND EXPENSES
          BY THE RECEIVER AND HIS PROFESSIONALS [DOCS. # 1163]

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby files this

motion to strike two pleadings purportedly filed by Harris, St. Laurent & Chaudhry, LLP, who

are currently Relief Defendants’ counsel: their Motion to Withdraw from Representation of

Relief Defendants, and for Payment of Outstanding Attorneys’ Fees, and, in the Alternative, for
        Case 3:15-cv-00675-JBA Document 1176 Filed 05/31/19 Page 2 of 6



Relief from the Stay of Litigation as to Relief Defendants [Doc. # 1152] (“Motion to

Withdraw”), and their Response to the First Interim Application for Professional Fees and

Expenses by the Receiver and His Professionals [Doc. # 1163] (“Response to Receiver’s Fee

Application”). The Motion to Withdraw [Doc. # 1152] fails to comply with this Court’s rules and

the rules of professional responsibility regarding withdrawal, and indeed fails to provide basic

information such as whether the Relief Defendants themselves consent to the withdrawal or the

other relief sought. And both the Motion to Withdraw and the Response to the Receiver’s Fee

Application [Doc. # 1163] are purportedly filed on behalf of Relief Defendants’ counsel, even

though counsel has not been granted leave to withdraw or intervene. In addition, both filings

improperly request reconsideration of the Court’s prior rulings that monies will not be released to

the Defendant or Relief Defendants until the SEC’s judgment is secured. As both pleadings fail

to comply with basic rules of this Court, they should be stricken without prejudice to refiling in a

manner compliant with the rules. See In re NASDAQ Market-Makers Antitrust Litigation, 164

F.R.D. 346, 349 (S.D.N.Y. 1996) (“A court has inherent authority to strike any filed paper which

it determines to be abusive or otherwise improper under the circumstances.”)

       First, the Motion to Withdraw fails to follow critical requirements governing such

motions. For example, Local Rule 7(e) states that motions to withdraw “normally will not be

granted except upon a showing that other counsel has appeared or that the party whose counsel

seeks to withdraw may and has elected to proceed without counsel, and that the party has

received actual notice of the motion to withdraw.” Similarly, Connecticut Rule of Professional

Responsibility 1.16 provides that “[a] lawyer must comply with applicable law requiring notice

to or permission of a tribunal when terminating a representation,” that “[w]hen ordered to do so

by a tribunal, a lawyer shall continue representation notwithstanding good cause for terminating




                                                 2
          Case 3:15-cv-00675-JBA Document 1176 Filed 05/31/19 Page 3 of 6



the representation,” and that “[u]pon termination of representation, a lawyer shall take steps to

the extent reasonably practicable to protect a client’s interests, such as giving reasonable notice

to the client [and] allowing time for employment of other counsel.” See Local Rule 83.2 (making

Connecticut Rules of Professional Conduct applicable to lawyers practicing in this district). The

Motion to Withdraw ignores these requirements. While the Motion states that “service of this

application was made on all Relief Defendants, by email and overnight delivery” (Motion at 3

n.1), it does not explain when such service was made, whether Relief Defendants received

“reasonable notice” in advance of the motion, what Relief Defendants’ position is on the various

requests in the Motion, and whether other counsel will continue to represent Relief Defendants

or, instead, Relief Defendants have elected to proceed without counsel. Indeed, the only other

current counsel of record for Relief Defendants, Murtha Cullina LLP, recently filed their own

motion to withdraw [Doc. # 1171], making it even more critical to understand whether Relief

Defendants have elected to proceed without counsel. 1 Additionally, the Motion to Withdraw asks

that Relief Defendants’ counsel either be paid nearly $2 million from frozen assets or given leave

“to prosecute an action against the Relief Defendants for non-payment” (MOL in Supp. of Mot.

to Withdraw at 2), further underscoring the importance to the Court and the parties of knowing

the position of the actual Relief Defendants, not just their counsel.

         Second, despite the fact that Harris, St. Laurent & Chaudhry LLP continues to be counsel

of record for the Relief Defendants, both the Motion to Withdraw and the Response to the

Receiver’s Fee Application purport to be filed by the law firm itself. More specifically, both

pleadings purport to be filed by Harris, St. Laurent & Chaudhry LLP, and signed by the firm as

“Withdrawing Attorneys” for the Relief Defendants. But Harris St. Laurent & Chaudhry LLP has



1
    The SEC will separately file a response to Murtha Cullina LLP’s motion.


                                                  3
            Case 3:15-cv-00675-JBA Document 1176 Filed 05/31/19 Page 4 of 6



not (at least not yet) been permitted by this Court to withdraw. Nor have they moved to or been

granted permission to intervene in this matter. Indeed, Relief Defendants have separately

indicated that they will also file a response to the Receiver’s fee application [see Doc. # 1165],

making clear the bizarre and unauthorized nature of these filings by Relief Defendants’ current

counsel. Relief Defendants’ counsel do not cite – and the SEC is not aware of – any rule or

precedent permitting counsel to make filings on their own behalf while still representing a party,

particularly when those filings appear to be at least in part adverse to their clients’ interest. See

Doc. # 1152-1 at 2 (seeking to lift the litigation stay to “prosecute an action” against their

clients).

        Lastly, both the Motion to Withdraw and the Response to Receiver’s Fee Application

improperly request reconsideration of the Court’s prior rulings that monies will not be released to

the Defendant or Relief Defendants until the SEC’s judgment is secured, which serves as yet

another basis to strike the filings. 2 Even before appointing the receiver, the Court noted that the

SEC’s judgment would be secured prior to the Court releasing funds to Defendant or Relief

Defendants. See Doc. # 955 at 30 (“It will likely be necessary to appoint a receiver to hold the

currently frozen funds and who will then effectuate a mechanism for distribution of assets to

victims in accordance with this Ruling. The receiver would then ensure the return of any frozen

assets to Defendant in excess of the amount required to satisfy the judgment against him.”).

Similarly, in granting the Defendant’s motion for a stay of the distribution of assets, the Court

ruled that “Defendant’s assets will remain frozen during the pendency of the appeal, serving as



2
  Though Harris, St. Laurent & Chaudhry LLP styled their Response to the Receiver’s Fee
Application [Doc. # 1163] as a “Response,” they do not respond to the Receiver’s request except
to note that the law firm “do[es] not oppose the First Fee Application…” (id. at 3). The
remainder of the “Response” is another motion for reconsideration seeking the immediate release
of more than $1.8 million.


                                                   4
        Case 3:15-cv-00675-JBA Document 1176 Filed 05/31/19 Page 5 of 6



the functional equivalent of a supesedeas bond to ensure that the SEC, should it prevail on

appeal, will not be injured by the stay.” Doc. # 1052 at 7. And later, in issuing its Order

Appointing Receiver – which occurred more than five months ago – this Court specifically noted

Relief Defendants’ request that $3 million be released for legal and living expenses, but did not

grant the request. See Doc. # 1070 at 3. In sum, the Court has repeatedly held that substantial

assets will not be released to Defendant or Relief Defendants until the SEC’s judgment is

secured. The SEC’s judgment has not yet been secured, and if Relief Defendants get their way it

will not be secured any time soon. See, e.g., Doc. ## 1136 (seeking additional time to respond to

Receiver’s Report), 1149 (requesting permission to take discovery prior to responding to

Receiver’s Report); 1171 (requesting additional 30 to 90 day to respond to Receiver’s Report).

Harris, St. Laurent & Chaudhry LLP provides no reason this Court should reconsider its prior

rulings and immediately release to them $1.8 million prior to securing the SEC’s judgment.

       For these reasons, the Motion to Withdraw should be stricken without prejudice to Relief

Defendants’ re-filing a motion or motions that comply with the appropriate rules and do not

improperly seek reconsideration of issues already decided by this Court.

       DATED: May 31, 2019.

                                              Respectfully submitted,

                                              s/ Nicholas P. Heinke
                                              Nicholas P. Heinke (Colorado Bar No. 38738)
                                              Mark L. Williams (New York Bar. No. 4796611)
                                              United States Securities and Exchange Commission
                                              1961 Stout St., Suite 1700, Denver, CO 80294
                                              E-mail:        HeinkeN@sec.gov
                                                             WilliamsML@sec.gov

                                              Attorneys for Plaintiff:

                                              UNITED STATES SECURITIES AND
                                              EXCHANGE COMMISSION



                                                  5
        Case 3:15-cv-00675-JBA Document 1176 Filed 05/31/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I certify that on May 31, 2019, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Jonathan Harris
Reid Skibell
David Deitch
Alexander Sakin
S. Gabriel Hayes-Williams
Joseph Gallagher
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005
(Counsel for Relief Defendants)


Christopher H. Blau (ct30120)
Stephen M. Kindseth (ct14640)
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Nicholas P. Heinke
                                                   Nicholas P. Heinke




                                              6
